In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-19-00243-CV


   IN RE 3 ATOMS, L.L.C. AND FUN SPOT MANUFACTURING, L.L.C., RELATORS

                                 ORIGINAL PROCEEDING

                                       August 2, 2019

         ORDER ON RELATORS’ MOTION FOR TEMPORARY RELIEF
                    Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


         Relators 3 Atoms, LLC and Fun Spot Manufacturing, LLC, seek a writ of

mandamus compelling respondent, the Honorable Ruben G. Reyes, Judge of the

Seventy-Second District Court of Lubbock County, to vacate his order granting a new trial

for real party in interest, Billy Gonzales, as next friend of Aidan Zachary Gonzales, a

minor.


         Subsequent to their petition, relators filed a motion for temporary relief. TEX. R.

APP. P. 52.10. By their motion, relators request an order staying the October 14, 2019

new trial setting along with related deadlines for mediation, August 21, pre-trial exchange,

September 20, and the pre-trial hearing, October 4.
       On the motion of a party or on our own initiative we are authorized to grant “just

relief” pending the disposition of a petition. TEX. R. APP. P. 52.10(b); In re State Farm Mut.

Auto. Ins. Co., No. 07-18-00116-CV, 2018 Tex. App. LEXIS 3265 (Tex. App.—Amarillo

May 8, 2018, per curiam order). Relators’ motion is granted. All trial court proceedings

in trial court cause number 2017-524,895 are stayed pending disposition of relators’

petition for writ of mandamus.


       It is so ordered.


                                                  Per Curiam




                                              2